USCA11 Case: 20-13977    Date Filed: 09/10/2021    Page: 1 of 9



                                                          [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-13977
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 8:19-cv-02724-MSS,
                      Bkcy No. 8:16-bk-07504-RCT



In re: RODERICK O. FORD,

                                                   Debtor.
________________________________________________________________

RODERICK O. FORD,

                                                             Plaintiff-Appellant,

                                  versus

JON M. WAAGE,
Chapter 13 Trustee,
FLORIDA DEPARTMENT OF REVENUE,

                                                          Defendants-Appellees.
                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                           (September 10, 2021)
           USCA11 Case: 20-13977      Date Filed: 09/10/2021   Page: 2 of 9



Before NEWSOM, BRASHER, and ANDERSON, Circuit Judges.

PER CURIAM:

        Roderick Ford, a bankruptcy attorney and pro se debtor under Chapter 13 of

the United States Bankruptcy Code, appeals the district court’s order affirming the

bankruptcy court’s orders: (1) declining to reconsider dismissing Ford’s Chapter 13

case and (2) refusing to vacate the dismissal. After careful consideration, we affirm.

                               I.   BACKGROUND

        Roderick Ford filed for Chapter 13 bankruptcy in August 2016, submitting a

bankruptcy petition and Chapter 13 plan to the bankruptcy court. The Florida

Department of Revenue, relying on state family court judgments, filed a proof of

claim identifying unpaid domestic support obligations. Ford objected to the

Department’s claim. Following a hearing, the bankruptcy court ruled that Ford was

entitled to a maximum credit of $1,700 per month for actual support payments made

and deferred a final ruling to allow a state court to determine the amount of any

credit or offset. Ford had not resolved the issue by August 9, 2017, when the

bankruptcy court continued a scheduled confirmation hearing for the purpose of

allowing Ford to return to state court. Ford filed several motions challenging the

bankruptcy court’s ruling that were denied. The district court affirmed, and the

bankruptcy court scheduled another confirmation hearing, this time for July 31,

2019.

                                          2
          USCA11 Case: 20-13977       Date Filed: 09/10/2021    Page: 3 of 9



      Before the district court affirmed, Ford filed his first amended Chapter 13

plan. This plan would have required the bankruptcy court to calculate the amount of

Ford’s domestic support obligations. At his July confirmation hearing, Ford

acknowledged that “the [p]lan, as written, can’t be [confirmed].” The bankruptcy

court denied confirmation and gave Ford a 14-day deadline to file an amended plan,

stating that failure to do so would result in the case “being dismissed or converted,

as appropriate.” The court entered an order formalizing its ruling on August 7 that

contained three relevant provisions: (1) that Ford “shall file an Amended Plan within

fourteen (14) days (on or before August 14, 2019);” (2) that “[i]n the event [Ford]

fails to file an Amended Plan on or before August 14, 2019 as herein provided, the

Trustee may submit an order dismissing this case, without further notice or hearing;”

and (3) that “[i]n the event [Ford] timely files an Amended Plan, on or before August

14, 2019, the Trustee will submit a separate order setting a final confirmation hearing

for October 23, 2019 at 11:00 a.m.”

      Despite Ford’s presence at the July confirmation hearing and service with the

bankruptcy court’s order on August 8, he failed to file a timely amended Chapter 13

plan. On August 19, the bankruptcy court dismissed the case without prejudice. Ford

moved for reconsideration the next day, arguing that he was authorized to amend

until October 23, and in the alternative that his failure to timely file was due to

excusable neglect. He also filed a second amended plan on August 22. Like the plans

                                          3
          USCA11 Case: 20-13977        Date Filed: 09/10/2021    Page: 4 of 9



before it, this plan contemplated that the bankruptcy court would calculate the

amount of Ford’s domestic support obligations. The Department opposed Ford’s

motion for reconsideration and moved in the alternative for dismissal in case of

reinstatement.

      The bankruptcy court denied the motion for reconsideration. It concluded that

Ford had not shown excusable neglect, that the untimely second amended plan

suffered from the same defects as previous plans and could not be confirmed, and

that dismissal was proper based on “the delay and prejudice to creditors.” Ford next

moved to vacate the dismissal, and the bankruptcy court declined to do so on the

same grounds. On appeal, the district court held that the bankruptcy court acted

within its discretion and affirmed. Ford filed motions for recusal of the district judge,

reconsideration of its order affirming, and vacatur of the same. After his motions

were denied, Ford timely appealed to this Court.

                         II.   STANDARDS OF REVIEW

      In an appeal from a bankruptcy proceeding, “we independently examine the

bankruptcy court’s factual and legal determinations, applying the same standards of

review as the district court.” Coady v. D.A.N. Joint Venture III, L.P. (In re Coady),

588 F.3d 1312, 1315 (11th Cir. 2009). That means that we “review the bankruptcy

court’s factual findings for clear error and its resolution of any legal questions de

novo.” Id. Finally, when an originating court’s judgment “is based on multiple,

                                           4
          USCA11 Case: 20-13977        Date Filed: 09/10/2021    Page: 5 of 9



independent grounds, an appellant must convince us that every stated ground for the

judgment against him is incorrect.” Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d

678, 680 (11th Cir. 2014). Thus, “[w]hen an appellant fails to challenge properly on

appeal one of the grounds on which the [originating] court based its judgment, he is

deemed to have abandoned any challenge of that ground, and it follows that the

judgment is due to be affirmed.” Id.

                                III.   DISCUSSION

      As an initial matter, Ford has waived arguments to many of the district court’s

orders. This Court usually follows an “established rule of liberal construction for pro

se pleadings.” Faulk v. City of Orlando, 731 F.2d 787, 790 (11th Cir. 1984). Because

Ford is a “veteran bankruptcy attorney” who is “familiar with the federal bankruptcy

rules, the federal bankruptcy code, and local practice in the Middle District of

Florida,” however, we accord him no such advantage. Olivares v. Martin, 555 F.2d

1192, 1194 n.1. (5th Cir. 1977). Ford’s notices of appeal designate the district court’s

orders denying his motions for recusal, reconsideration, and to reopen the case.

Ford’s brief, however, is confined to the issue of the district court’s order affirming

the bankruptcy court and makes no arguments concerning recusal, reconsideration,

or reopening. “We have long held that an appellant abandons a claim when he either

makes only passing references to it or raises it in a perfunctory manner without

supporting arguments and authority.” Sapuppo, 739 F.3d at 681. Thus, Ford has

                                           5
          USCA11 Case: 20-13977        Date Filed: 09/10/2021   Page: 6 of 9



waived any arguments as to those orders on appeal. Likewise, the district court

correctly held that Ford had abandoned any arguments regarding the bankruptcy

court’s denial of his motion to strike by not including those arguments in his brief.

      Ford’s challenge to the bankruptcy court’s order declining to reconsider

dismissing his petition fares no better.

       “To proceed under Chapter 13, a debtor must propose a plan to use further

income to repay a portion (or in the rare case all) of his debts over the next three to

five years.” Bullard v. Blue Hills Bank, 575 U.S. 496, 498 (2015). see 11 U.S.C.

§ 1321. A Chapter 13 plan must “provide for the full payment, in deferred cash

payments,” of domestic support obligations unless the holder of the claim agrees

otherwise. 11 U.S.C. §§ 507(a)(1)(A), 1322(a)(2). We have made clear that a

bankruptcy court cannot “fix a debtor’s personal liability for child-support [or

alimony] through rulings on a claim objection or confirmation of a Chapter 13 plan.”

Fla. Dep’t of Revenue v. Diaz (In re Diaz), 647 F.3d 1073, 1092 n.16 (11th Cir.

2011) (concluding that “[f]ederal bankruptcy courts have no business becoming

embroiled in state domestic relations to such a degree” as to “result in de facto

modification of state child-support orders”). Section 1323(a) permits a debtor to

“modify the plan at any time before confirmation,” but forbids modification if “the

plan as modified fails to meet the requirements of section 1322 of this title.”

11 U.S.C. § 1323(a).

                                           6
          USCA11 Case: 20-13977       Date Filed: 09/10/2021    Page: 7 of 9



      Section 1307 permits a bankruptcy court, “on request of a party in interest or

the United States trustee and after notice and a hearing,” to dismiss a Chapter 13 case

“for cause.” 11 U.S.C. § 1307(c). Cause includes, among other things, “unreasonable

delay by the debtor that is prejudicial to creditors,” “failure to file a plan timely,”

and “denial of confirmation of a plan . . . and denial of a request made for additional

time for filing another plan or a modification.” 11 U.S.C. § 1307(c)(1), (3), (5).

      When the bankruptcy court ruled that it would neither reconsider nor vacate

its order dismissing Ford’s Chapter 13 case, it provided three independent and

alternative grounds for that conclusion. First the bankruptcy court held that Ford’s

stated grounds for not filing an amended plan by the court’s August 14, 2019,

deadline did not constitute excusable neglect. Second, the bankruptcy court analyzed

Ford’s untimely filed second amended plan and determined that it was not

confirmable for the same reason as his previous plans: it would have improperly

required the court to calculate the amount of state domestic support obligations.

Lastly, the court considered the Department’s “alternative motion to dismiss and

ruled that even if the case were reinstated, the delay and prejudice to creditors

warranted a dismissal under 11 U.S.C. § 1307(c)(1).”

      Each of these grounds would have been independently sufficient to support

the bankruptcy court’s denial of Ford’s motions for reconsideration and vacatur

given the court’s power under section 1307(c) to dismiss Chapter 13 cases “for

                                          7
          USCA11 Case: 20-13977        Date Filed: 09/10/2021   Page: 8 of 9



cause.” Ford’s Chapter 13 case had been proceeding for almost three years, the full

term of the first amended plan, and in that time, he had been unable to resolve his

dispute with the Department regarding domestic support obligations either through

agreement or determination by a state court. The bankruptcy court correctly

explained that, under this Court’s precedent and given the parties’ inability to agree,

“[t]he bottom line is [that Ford] simply cannot confirm a chapter 13 plan until he

resolves the dispute with FLDOR, and he cannot resolve his dispute with FLDOR

until he returns to state court.” See In Re Diaz, 647 F.3d at 1092 n.16. The plain

language of section 1307(c) empowers bankruptcy judges to dismiss when, as the

bankruptcy court put it, debtors “languish in chapter 13 by filing unconfirmable

plans and thus hold [their] creditors at bay for years.”

      In light of the bankruptcy court’s independent, alternative grounds, Ford must

“convince us that every stated ground for the judgment against him is incorrect” to

prevail on appeal. Sapuppo, 739 F.3d at 680. But, before this Court, Ford has only

repeated the two arguments he advanced before the district court and the bankruptcy

court below: that section 1323 allowed him to file at any time before confirmation,

which he asserts was set at October 23, 2019, and that any error on his part regarding

the filing deadline was excusable neglect. He failed to address the bankruptcy court’s

alternative grounds: the confirmability of the second amended plan and the

Department’s motion to dismiss. Thus, Ford has abandoned any challenge to “one

                                           8
          USCA11 Case: 20-13977       Date Filed: 09/10/2021   Page: 9 of 9



[or more] of the grounds on which the [bankruptcy] court based its judgment” and

“it follows that the judgment is due to be affirmed. Id.

                              IV.    CONCLUSION

      AFFIRMED.




                                          9